TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 7, 2021



                                     NO. 03-20-00101-CV


              1 Fox 2 Productions, LLC, and Jacqueline Harrington, Appellants

                                                v.

               Mercedes-Benz USA, LLC d/b/a Mercedes Benz of Austin and
           Mercedes-Benz Financial Services USA, LLC, Daimler Truck, Appellees




           APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                    AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on January 6, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant Jacqueline Harrington is indigent and unable to pay costs, no adjudication of costs

is made.